                                                                         6 Av. 3-22 Zona 10. Centro Medico 11.
                                                                    7mo Nivet. Clfnica 701. Guatemal~, C.A.
                                                                 E-mail: clinicaoncologicadedia@gma1l.com



C e n t r o
Onco\6gico

     The undersigned physician and surgeon Mario Fredy Sandoval Castaneda, graduated

     from the University of San Carlos de Guatemala active collegiate five thousand two

     hundred and fifteen CERTIFIES THAT: The patient Erik Salvador Suniga Rodriguez came

     for the first time to this clinic with a diagnosis of pancreatic adenocarcinoma, having

     been operated by Ora. Winypeg Arriaza, the patient was subsequently initiated with

     chemotherapy treatment based on Abraxane and Gemzar giving him a total of six cycles

     of chemotherapy. The patient completed his treatment satisfactorily, a full abdomen

     tomography tomography study was performed, finding no evidence of residua'! disease.
                                                                       \




    The patient must continue in cancer control with blood tests and CT SCAN within three

    months if they are normal, they must continue with medical checks every six months for

    a total of ten years,   so it is recommended to perform their exams on the indicated dates.
    And for the legal uses that the interested agrees, this Medical Certificate is extended,

    signed and sealed in Guatemala City on December 16 of the year two thousand and




                                 Dr. Mario Fredy Sandoval castaneda.
